Memorandum by the Court.
Appeal from an order of filiation of the Family Court, Chenango County, declaring the appellant to be the father of a certain male child born to respondent. Appellant asserts that the Family Court improperly relied on a blood test in finding appellant was the father in derogation of section 532 of the Family Court Act (People ex rel. Sheridan v. Curl, 275 App. Div. 966). This seems to us the purport of the decision in which was said, “ I am satisfied from the evidence in this matter and from the results of the blood test that the respondent * * * is the father of the child”. Further, there was no adequate decision, with findings sufficient to permit proper review. (See Matter of Gray v. Rose, 30 A D 2d 138.) Order reversed, on the law and the facts, and ease remitted to the Family Court, Chenango County, for further proceedings not inconsistent herewith, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by the court.